Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James D. Roberts appeals the district court’s order dismissing under 28 U.S.C. § 1915A(b) (2006) his complaint filed pur*846suant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Roberts v. O’Brien, No. 7:08-cv-00372-jlk-mfu, 2008 WL 2660772 (W.D.Va. July 7, 2008). We deny the motions for transcript at government expense, for declaratory judgment, and for judgment on the pleadings and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. The motion to expedite is denied as moot.

DISMISSED